Citation Nr: 0118102	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  98-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for paranoid schizophrenia 
with depression.


REPRESENTATION

Appellant represented by:	Clyde Stipe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

In the present appeal, the veteran contends that he incurred 
paranoid schizophrenia with depression during his period of 
active service.  The service medical records contain no 
complaints, findings, or diagnoses related to an acquired 
psychiatric disorder.  The veteran's DD 214 (Report of 
Transfer or Discharge) shows that he had three periods of 
time lost between May 1970 and January 1972.

Records from Little Rock VA Medical Center reflect that the 
veteran was admitted in November 1975 with a history of drug 
abuse for two years.  He reported withdrawal symptoms, 
auditory hallucinations, depression, mental confusion, 
insomnia, and feelings of persecution.  He was diagnosed with 
drug abuse and questionable psychosis.

Records from Carl Albert Mental Health Center, dated from 
January 1976 to May 1978, show that the veteran was followed 
for severe schizophrenic reaction.  He reported a history of 
drug abuse and flashbacks.  Medical records from Carl Albert 
Indian Hospital dated 1984 through 1997 show that the veteran 
was followed for paranoid schizophrenia and major depression 
with psychotic features.  A VA examination in November 1997 
diagnosed the veteran with paranoid schizophrenia.

In a June 1998 psychiatric evaluation performed by Dominic 
Losacco, M.D., the veteran's family reported that his 
personality had changed in 1972 and that he had three periods 
of absence without leave (AWOL) during service.  After 
service, the veteran became reclusive and was unable to 
maintain jobs.  Dr. Losacco believed that the veteran was 
losing volition at that time, one of the symptoms of 
schizophrenia.  The veteran was then hospitalized due to 
being psychotic in 1974.  Dr. Losacco diagnosed the veteran 
with schizophrenia, paranoid type.  He stated that the 
veteran "developed schizophrenia, likely some time while in 
the military service ... [t]his is supported by his absenteeism 
from the military, loss of drive and initiative, and normal 
personality structure which was clearly evident upon 
discharge and then soon thereafter in 1974 a rather prolonged 
hospitalization for a florid psychosis which has continued to 
this date."

At his personal hearing before the RO in September 1998, the 
veteran testified that his personality changed in service 
after a boiler room incident where he witnessed several of 
his shipmates passed out due to heat exposure.  He claimed 
that he had three periods of AWOL because he felt that 
everyone was out to get him and that he received a Captain's 
Mast three times.  He became reclusive and paranoid in 
service but received no psychiatric care. 

A preliminary review of the above evidence shows that the 
veteran's claim must be remanded for several reasons, 
including a recent change in the law.  On November 9, 2000, 
the President signed the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (2000) ("VCAA"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  This law eliminates the prior concept of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim. 

In light of the heightened duty to assist imposed by the 
VCAA, the Board finds that the following development is 
needed in this appeal.  Initially, the Board observes that 
relevant VA clinical records appear to be of record; however, 
the RO should ensure that all current VA treatment records 
not yet associated with the claims file are obtained.  In 
addition, in light of Dr. Losacco's opinion and the veteran's 
testimony, the Board finds that the RO should obtain the 
veteran's service personnel records to determine the 
circumstances of any period of AWOL and any disciplinary 
actions.  Thereafter, the RO should schedule the veteran for 
a comprehensive psychiatric examination.  The examiner must 
provide an opinion as to whether any relationship exists 
between the veteran's period of active service and his 
subsequent diagnosis of paranoid schizophrenia.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should attempt to obtain a 
complete set of the veteran's service 
personnel records, specifically seeking 
any documentation of the reasons that the 
veteran time lost during service, and/or 
was AWOL.  The RO should document all 
reasonable efforts to obtain such 
records.

3.  The RO should request that the 
veteran identify all sources of treatment 
related to his psychiatric disability, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
all records from all sources the veteran 
identifies, and all VA records not 
currently of record, should then be 
requested and associated with the claims 
folder. 

4.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination.  Since it is 
important that "each disability be viewed 
in relation to its history"  38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.  The examiner is requested to 
review all pertinent records in the 
claims file, specifically including the 
veteran's service medical and personnel 
records, the 1975 VA medical records, and 
the June 1998 medical opinion of Dr. 
Losacco.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder, most recently 
diagnosed as schizophrenia, paranoid 
type, had its onset during the veteran's 
active service, or is in any way related 
to an incident of his active service.  
The opinion must be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board. 

5.  Following the completion of the 
foregoing, the RO should again review the 
claim for service connection for paranoid 
schizophrenia with depression on the 
basis of the additional evidence.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and his 
attorney with an appropriate Supplemental 
Statement of the Case and afford him an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 

and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


